Exhibit 10.2

 

EXECUTION COPY

 

 

 

EXCHANGE AGREEMENT

 

 

among

 

 

OHI FINANCING, INC.,

 

 

ORLEANS HOMEBUILDERS, INC.

 

 

and

 

 

TABERNA PREFERRED FUNDING III, LTD.,

 

 

TABERNA PREFERRED FUNDING IV, LTD.,

 

 

and

 

 

TABERNA PREFERRED FUNDING VI, LTD.

 

 

Dated as of August 3, 2009



 

 

--------------------------------------------------------------------------------


 

EXCHANGE AGREEMENT

 

THIS EXCHANGE AGREEMENT, dated as of August 3, 2009 (this “Agreement”), is
entered into by and among OHI FINANCING, INC., a Delaware corporation (the
“Company”), ORLEANS HOMEBUILDERS, INC., a Delaware corporation, as guarantor
(“Guarantor”), and TABERNA PREFERRED FUNDING III, LTD. (“Taberna III”), TABERNA
PREFERRED FUNDING IV, LTD. (“Taberna IV”), and TABERNA PREFERRED FUNDING VI,
LTD. (“Taberna VI”, and together with Taberna III and Taberna IV, collectively,
“Taberna”).

 

RECITAL:

 

A.                                 Reference is made to that certain Junior
Subordinated Indenture dated as of November 23, 2005, as amended by that certain
Supplemental Indenture No. 1, dated as of August 10, 2007 (collectively, the
“Existing Indenture”), by and between the Company and The Bank of New York
Mellon Trust Company, National Association (“BNYM”) (as successor to JPMorgan
Chase Bank, National Association), as trustee (the “Existing Indenture
Trustee”).

 

B.                                   Reference is made to that certain Amended
and Restated Trust Agreement dated as of November 23, 2005 (the “Trust
Agreement”), by and among the Company, as depositor, BNYM (successor to JPMorgan
Chase Bank, National Association), as property trustee (the “Property Trustee”),
BNY Mellon Trust of Delaware (as successor to Chase Bank USA, National
Association), as Delaware trustee (the “Delaware Trustee”), and the respective
administrative trustees named therein.

 

C.                                   Orleans Homebuilders Trust II (“Trust II”)
is the holder of the Junior Subordinated Note due 2036 in the original principal
amount of $77,320,000 issued by the Company pursuant to the Existing Indenture
(“Subordinated Note II”).

 

D.                                  Taberna III, Taberna IV and Taberna VI are
the holders of Preferred Securities in the original aggregate principal amount
of $75,000,000 issued by Trust II pursuant to the Trust Agreement, copies of
which are attached hereto as Exhibit A-1 ( the “Original Preferred Securities”).

 

E.                                    Simultaneously herewith, the Company and
The Bank of New York Mellon, as trustee (the “New Indenture Trustee”) have
entered into that certain Junior Subordinated Indenture (the “New Indenture”)
pursuant to which Company proposes to issue Ninety Three Million Seven Hundred
Fifty Thousand Dollars ($93,750,000) in aggregate principal amount of the Junior
Subordinated Notes due 2036 as follows (collectively, the “Securities”):

 

(i)                                    Junior Subordinated Note due 2036 in the
original principal amount of $35,156,000 issued by the Company to Taberna III, a
copy of which is attached hereto as Exhibit B-1 (“Note 1”);

 

(ii)                                Junior Subordinated Note due 2036 in the
original principal amount of $30,469,000 issued by the Company to Taberna IV, a
copy of which is attached hereto as Exhibit B-2 (“Note 2”); and

 

--------------------------------------------------------------------------------


 

(iii)                            Junior Subordinated Note due 2036 in the
original principal amount of $28,125,000 issued by the Company to Taberna VI, a
copy of which is attached hereto as Exhibit B-3 (“Note 3”).

 

F.                                     The Securities will be guaranteed by the
Guarantor as to the payment of the Parent Guarantee Payments, as defined in and
in accordance with that certain Parent Guarantee Agreement, dated as of the date
hereof, by and between the Guarantor and the New Indenture Trustee (the “Parent
Guarantee”).

 

G.                                  On the terms and subject to the conditions
set forth in this Agreement, the Company and Taberna have agreed to exchange the
Original Preferred Securities for the Securities.

 

NOW, THEREFORE, in consideration of the mutual agreements and subject to the
terms and conditions herein set forth, the parties hereto agree as follows:

 

1.                                      
Definitions.                                This Agreement, the New Indenture,
the Securities and the Parent Guarantee are collectively referred to herein as
the “Operative Documents.”  All other capitalized terms used but not defined in
this Agreement shall have the respective meanings ascribed thereto in the New
Indenture.

 

“1934 Act Reports” has the meaning set forth in Section 4(z).

 

“Bankruptcy Code” means the Bankruptcy Reform Act of 1978, 11 U.S.C. §§101 et
seq., as amended.

 

“Benefit Plan” means an “employee benefit plan” (as defined in ERISA) that is
subject to Title I of ERISA, a “plan” as defined in Section 4975 of the Code or
any entity whose assets include (for purposes of U.S. Department of Labor
Regulations Section 2510.3-101 or otherwise for purposes of Title I of ERISA or
Section 4975 of the Code) the assets of any such “employee benefit plan” or
“plan.”

 

“BNYM” has the meaning set forth in the Recitals.

 

“CDO Trustee” has the meaning set forth in Section 2(b)(i).

 

“Code” means the Internal Revenue Code of 1986, as amended, and the rules and
regulations promulgated under it.

 

“Closing Date” has the meaning set forth in Section 2(b).

 

“Closing Room” has the meaning set forth in Section 2(b).

 

“Company” has the meaning set forth in the introductory paragraph hereof.

 

“Company Counsel” has the meaning set forth in Section 3(b).

 

“Commission” has the meaning set forth in Section 4(v)

 

2

--------------------------------------------------------------------------------


 

“Credit Facilities” means the Second Amended and Restated Revolving Credit Loan
Agreement, dated as of September 30, 2008, by and among Greenwood
Financial, Inc., certain affiliates and the Guarantor, as borrowers and or
guarantors, the lenders party thereto and Wachovia Bank National Association, as
Administrative Agent for the lenders, including any notes, guarantees,
collateral and security documents, instruments and agreements executed in
connection therewith (including Hedging Obligations related to the Debt incurred
thereunder), as amended, amended and restated, supplemented, refinanced or
otherwise modified, including any agreement or instrument extending the maturity
of refinancing, replacing or otherwise restructuring (including refinancing such
bank facility with secured or unsecured debt securities and/or other forms of
Debt and/or adding, substituting or deleting parties thereto (including
borrowers, obligors, guarantors, lenders, creditors and/or agents)) all or any
portion of the Debt under any such agreements with the same of any other agents,
creditor, lender or group of creditors or lenders.

 

“Delaware Trustee” has the meaning set forth in the Recitals.

 

“Environmental Law” has the meaning set forth in Section 4(ll).

 

“Environmental Laws” shall have the correlative meaning.

 

“Equity Interests” means with respect to any Person (a) if such a Person is a
partnership, the partnership interests (general or limited) in such partnership,
(b) if such Person is a limited liability company, the membership interests in
such limited liability company and (c) if such Person is a corporation, the
shares or stock interests (both common stock and preferred stock) in such
corporation.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the rules and regulations promulgated under it.

 

“Exchange” has the meaning set forth in Section 2(b).

 

“Exchange Act” has the meaning set forth in Section 4(j).

 

“Existing Indenture” has the meaning set forth in the Recitals.

 

“Existing Indenture Trustee” has the meaning set forth in the Recitals.

 

“Existing Subordinated Notes” has the meaning set forth in the Recitals.

 

“Financial Statements” has the meaning set forth in Section 4(w).

 

“GAAP” has the meaning set forth in Section 4(w).

 

“Governmental Entities” has the meaning set forth in Section 4(o).

 

“Governmental Licenses” has the meaning set forth in Section 4(r).

 

“Guarantor” means Orleans Homebuilders, Inc., a Delaware corporation.

 

3

--------------------------------------------------------------------------------


 

“Hazardous Materials” has the meaning set forth in Section 4(ll).

 

“Holder” has the meaning set forth in the New Indenture.

 

“Impairment” means any claim, counterclaim, setoff, defense, action, demand,
litigation (including administrative proceedings or derivative actions),
encumbrance, right (including expungement, avoidance, reduction, contractual or
equitable subordination, or otherwise) or defect.

 

“Indemnified Party” has the meaning set forth in Section 8(a).  “Indemnified
Parties” shall have the correlative meaning.

 

“Interim Financial Statements” shall have the mean set forth in Section 4(w).

 

“Investment Company Act” has the meaning set forth in Section 4(j).

 

“Letter of Credit” has the meaning set forth in Section 3(f).

 

“Lien” has the meaning set forth in Section 4(o).

 

“Material Adverse Effect” means a material adverse effect (other than any
Material Adverse Effect directly or indirectly attributable to the passage of
time in connection with the existence of any default under the Credit
Facilities) on the condition (financial or otherwise), earnings, business,
liabilities or assets of the Guarantor and its Subsidiaries taken as a whole.

 

“Material Adverse Change” has the meaning set forth in Section 3(e)(ii).

 

“New Indenture” has the meaning set forth in the Recitals.

 

“New Indenture Trustee” has the meaning set forth in the Recitals.

 

“Note 1” has the meaning set forth in the Recitals.

 

“Note 2” has the meaning set forth in the Recitals.

 

“Note 3” has the meaning set forth in the Recitals.

 

“Offering Documents” means the documents set forth as Annex E hereto.

 

“Original Parent Guarantee” means that certain Parent Guarantee Agreement, dated
November 23, 2005 by and between Orleans Homebuilders, Inc., as Parent
Guarantor, and JPMorgan Chase Bank, National Association, as Guarantee Trustee,
as the same may be amended from time to time.

 

“Original Preferred Securities” has the meaning set forth in the Recitals.

 

“Properties” has the meaning set forth in Section 4(ii).

 

“Property Trustee” has the meaning set forth in the Recitals.

 

4

--------------------------------------------------------------------------------


 

“Regulation D” has the meaning set forth in Section 4(h).

 

“Repayment Event” has the meaning set forth in Section 4(o).

 

“Rule 144A(d)(3)” has the meaning set forth in Section 4(j).

 

“Securities” has the meaning set forth in the Recitals.

 

“Securities Act” means the Securities Act of 1933, 15 U.S.C. §§77a et seq., as
amended, and the rules and regulations promulgated under it.

 

“Subsidiary” means any Person wherein at least fifty percent (50%) of the Equity
Interests is owned, directly or indirectly, by the Guarantor.  “Subsidiaries”
means, collectively, each and every Subsidiary.

 

“Subordinated Note II” has the meaning set forth in the Recitals.

 

“Taberna” has the meaning set forth in the introductory paragraph hereof.

 

“Taberna III” has the meaning set forth in the introductory paragraph hereof.

 

“Taberna IV” has the meaning set forth in the introductory paragraph hereof.

 

“Taberna VI” has the meaning set forth in the introductory paragraph hereof.

 

“Taberna Capital Management, LLC” means Taberna Capital Management, LLC and its
successors and/or assigns as collateral manager of the Holders, as applicable.

 

“Taberna Transferred Rights” means any and all of Taberna’s right, title, and
interest in, to and under the Original Preferred Securities, together with the
following:

 


(I)                                     THE EXISTING INDENTURE AND THE ORIGINAL
PARENT GUARANTEE;


 


(II)                                  ALL AMOUNTS PAYABLE TO TABERNA UNDER THE
ORIGINAL PREFERRED SECURITIES, AND THE EXISTING INDENTURE;


 


(III)                               ALL CLAIMS (INCLUDING “CLAIMS” AS DEFINED IN
BANKRUPTCY CODE §101(5)), SUITS, CAUSES OF ACTION, AND ANY OTHER RIGHT OF
TABERNA, WHETHER KNOWN OR UNKNOWN, AGAINST THE COMPANY OR ANY OF ITS AFFILIATES
(INCLUDING THE TRUSTS), AGENTS, REPRESENTATIVES, CONTRACTORS, ADVISORS, OR ANY
OTHER ENTITY THAT IN ANY WAY IS BASED UPON, ARISES OUT OF OR IS RELATED TO ANY
OF THE FOREGOING, INCLUDING ALL CLAIMS (INCLUDING CONTRACT CLAIMS, TORT CLAIMS,
MALPRACTICE CLAIMS, AND CLAIMS UNDER ANY LAW GOVERNING THE EXCHANGE OF, PURCHASE
AND SALE OF, OR INDENTURES FOR, SECURITIES), SUITS, CAUSES OF ACTION, AND ANY
OTHER RIGHT OF TABERNA AGAINST ANY ATTORNEY, ACCOUNTANT, FINANCIAL ADVISOR, OR
OTHER ENTITY ARISING UNDER OR IN CONNECTION WITH THE ORIGINAL PREFERRED
SECURITIES, THE EXISTING INDENTURE OR THE TRANSACTIONS RELATED THERETO OR
CONTEMPLATED THEREBY;


 


(IV)                              ALL GUARANTEES AND ALL COLLATERAL AND SECURITY
OF ANY KIND FOR OR IN RESPECT OF THE FOREGOING;

 

5

--------------------------------------------------------------------------------



 


(V)                                 ALL CASH, SECURITIES, OR OTHER PROPERTY, AND
ALL SETOFFS AND RECOUPMENTS, TO BE RECEIVED, APPLIED, OR EFFECTED BY OR FOR THE
ACCOUNT OF TABERNA UNDER THE ORIGINAL PREFERRED SECURITIES (INCLUDING THAT
CERTAIN LETTER OF CREDIT DATED AS OF AUGUST 17, 2007 RELATED THERETO), OTHER
THAN FEES, COSTS AND EXPENSES PAYABLE TO TABERNA HEREUNDER AND ALL CASH,
SECURITIES, INTEREST, DIVIDENDS, AND OTHER PROPERTY THAT MAY BE EXCHANGED FOR,
OR DISTRIBUTED OR COLLECTED WITH RESPECT TO, ANY OF THE FOREGOING; AND


 


(VI)                              ALL PROCEEDS OF THE FOREGOING.


 

“Trust II” has the meaning set forth in the Recitals.

 

“Trust Agreement” has the meaning set forth in the Recitals.

 

2.                                       Exchange of Original Preferred
Securities for Securities.

 


(A)                                  THE COMPANY AGREES TO ISSUE THE SECURITIES
IN ACCORDANCE WITH THE NEW INDENTURE AND HAS REQUESTED THAT TABERNA ACCEPT SUCH
SECURITIES IN EXCHANGE FOR THE ORIGINAL PREFERRED SECURITIES, AND TABERNA HEREBY
ACCEPTS SUCH SECURITIES IN EXCHANGE FOR THE ORIGINAL PREFERRED SECURITIES UPON
THE TERMS AND CONDITIONS SET FORTH HEREIN.


 


(B)                                 THE CLOSING OF THE EXCHANGE CONTEMPLATED
HEREIN SHALL OCCUR AT THE OFFICES OF NIXON PEABODY, LLP IN NEW YORK, NEW YORK
(THE “CLOSING ROOM”), OR SUCH OTHER PLACE AS THE PARTIES HERETO AND BNYM SHALL
AGREE, AT 11:00 A.M. NEW YORK TIME, ON AUGUST 3, 2009 OR SUCH LATER DATE AS THE
PARTIES MAY AGREE (SUCH DATE AND TIME OF DELIVERY THE “CLOSING DATE”). THE
COMPANY AND TABERNA HEREBY AGREE THAT THE EXCHANGE (THE “EXCHANGE”) WILL OCCUR
IN ACCORDANCE WITH THE FOLLOWING REQUIREMENTS:


 


(I)                                     TABERNA CAPITAL MANAGEMENT, LLC (AS
COLLATERAL MANAGER FOR EACH OF THE TABERNA ENTITIES) SHALL HAVE DELIVERED AN
ISSUER ORDER INSTRUCTING EACH TRUSTEE (IN EACH SUCH CAPACITY, A “CDO TRUSTEE”)
UNDER THE APPLICABLE INDENTURE PURSUANT TO WHICH SUCH CDO TRUSTEE SERVES AS
TRUSTEE FOR THE HOLDERS OF THE ORIGINAL PREFERRED SECURITIES TO EXCHANGE THE
ORIGINAL PREFERRED SECURITIES FOR THE SECURITIES AND TO DELIVER THE ORIGINAL
PREFERRED SECURITIES TO THE PROPERTY TRUSTEE FOR CANCELLATION AND REISSUANCE IN
THE NAME OF THE COMPANY.


 


(II)                                  THE ORIGINAL PREFERRED SECURITIES AND THE
SECURITIES SHALL HAVE BEEN DELIVERED TO THE CLOSING ROOM, COPIES OF WHICH
ORIGINAL PREFERRED SECURITIES AND SECURITIES SHALL HAVE PREVIOUSLY BEEN MADE
AVAILABLE FOR INSPECTION, IF SO REQUESTED.


 


(III)                               COMPANY SHALL HAVE DIRECTED THE NEW
INDENTURE TRUSTEE TO AUTHENTICATE THE SECURITIES AND DELIVER THEM TO THE
APPLICABLE CDO TRUSTEE, AS FOLLOWS: (I) NOTE 1 TO TABERNA III, (II) NOTE 2 TO
TABERNA IV, AND (III) NOTE 3 TO TABERNA VI.


 


(IV)                              NEW INDENTURE TRUSTEE SHALL HAVE AUTHENTICATED
THE SECURITIES IN ACCORDANCE WITH THE TERMS OF THE NEW INDENTURE AND DELIVERED
THEM AS PROVIDED ABOVE.

 

6

--------------------------------------------------------------------------------



 


(V)                                 BNYM, SHALL HAVE OBTAINED THE ORIGINAL
PREFERRED SECURITIES AND SHALL PROMPTLY THEREAFTER, IF REQUESTED BY THE COMPANY,
CANCEL AND REISSUE THEM IN THE NAME OF THE COMPANY.


 


(VI)                              THE COMPANY SHALL HAVE PAID TO THE BNYM ALL OF
SUCH PARTY’S LEGAL FEES, COSTS AND OTHER EXPENSES IN CONNECTION WITH THE
EXCHANGE, AS WELL AS ALL OTHER ACCRUED AND UNPAID FEES, COSTS AND EXPENSES UNDER
THE EXISTING INDENTURE AND THE TRUST AGREEMENT, IF ANY.


 


(VII)                           THE COMPANY SHALL HAVE PAID TO THE TRUSTEE, FOR
APPLICATIONS UPON THE ORIGINAL PREFERRED SECURITIES AND FOR DISTRIBUTION TO THE
APPLICABLE TABERNA ENTITIES HOLDING SUCH ORIGINAL PREFERRED SECURITIES PURSUANT
TO THE TERMS OF THE EXISTING INDENTURE, ALL ACCRUED INTEREST FOR THE PERIOD
COMMENCING ON THE MOST RECENT INTEREST PAYMENT DATE UNDER THE ORIGINAL PREFERRED
SECURITIES AND CONTINUING THROUGH AND INCLUDING JULY 30, 2009, PROVIDED, THAT
THE COMPANY AND TABERNA AGREE THAT THE AMOUNT OF INTEREST PAYABLE FOR SUCH
PERIOD WITH RESPECT TO THE ORIGINAL PREFERRED SECURITIES SHALL BE BASED UPON AN
INTEREST RATE OF ONE PERCENT (1.0%) PER ANNUM.


 


(VIII)                        UPON THE OCCURRENCE OF THE EVENTS DESCRIBED IN
SUBSECTIONS (I) THROUGH (VII) ABOVE AND ALL OF THE CONDITIONS PRECEDENT SET
FORTH IN SECTION 3, TABERNA SHALL CONSUMMATE THE EXCHANGE AND (A) EACH TABERNA
ENTITY HOLDING THE APPLICABLE ORIGINAL PREFERRED SECURITIES IRREVOCABLY
TRANSFERS, ASSIGNS, GRANTS AND CONVEYS THE RELATED TABERNA TRANSFERRED RIGHTS TO
THE COMPANY AND THE COMPANY ASSUMES ALL RIGHTS AND OBLIGATIONS OF TABERNA WITH
RESPECT TO THE ORIGINAL PREFERRED SECURITIES AND THE TABERNA TRANSFERRED RIGHTS
AND (B) EACH HOLDER SHALL BE ENTITLED TO ALL OF THE RIGHTS, TITLE AND INTEREST
OF A HOLDER OF THE SECURITIES UNDER THE TERMS OF THE SECURITIES, THE NEW
INDENTURE AND ANY OTHER OPERATIVE DOCUMENTS.


 

3.                                       Conditions Precedent.  The obligations
of the parties under this Agreement are subject to the following conditions
precedent:

 


(A)                                  THE REPRESENTATIONS AND WARRANTIES
CONTAINED HEREIN SHALL BE ACCURATE AS OF THE DATE OF DELIVERY OF THE SECURITIES.


 


(B)                                 CAHILL GORDON & REINDEL LLP, COUNSEL FOR THE
COMPANY AND GUARANTOR (THE “COMPANY COUNSEL”), SHALL HAVE DELIVERED AN OPINION,
DATED THE CLOSING DATE, ADDRESSED TO EACH HOLDER AND TO THE NEW INDENTURE
TRUSTEE, IN SUBSTANTIALLY THE FORM SET OUT IN ANNEX A-1 HERETO, LAWRENCE J.
DUGAN, GENERAL COUNSEL TO THE GUARANTOR, SHALL HAVE DELIVERED AN OPINION, DATED
THE CLOSING DATE, ADDRESSED TO EACH HOLDER AND TO THE NEW INDENTURE TRUSTEE, IN
SUBSTANTIALLY THE SAME FORM SET OUT IN ANNEX A-2 HERETO AND THE COMPANY SHALL
HAVE FURNISHED TO THE HOLDERS OF THE SECURITIES A CERTIFICATE SIGNED BY THE
GUARANTOR’S CHIEF EXECUTIVE OFFICER, PRESIDENT, AN EXECUTIVE VICE PRESIDENT,
CHIEF FINANCIAL OFFICER, TREASURER OR ASSISTANT TREASURER, DATED THE CLOSING
DATE, ADDRESSED TO THE HOLDERS OF THE SECURITIES, IN SUBSTANTIALLY THE FORM SET
OUT IN ANNEX D HERETO.  IN RENDERING ITS OPINION, THE COMPANY COUNSEL MAY RELY
AS TO FACTUAL MATTERS UPON CERTIFICATES OR OTHER DOCUMENTS FURNISHED BY OFFICERS
AND DIRECTORS OF THE COMPANY AND THE GUARANTOR AND BY GOVERNMENT OFFICIALS.  THE
COMPANY COUNSEL MAY SPECIFY THE JURISDICTIONS IN WHICH IT IS ADMITTED TO
PRACTICE AND THAT IT IS NOT ADMITTED TO PRACTICE IN ANY

 

7

--------------------------------------------------------------------------------



 


OTHER JURISDICTION AND IS NOT AN EXPERT IN THE LAW OF ANY OTHER JURISDICTION. 
SUCH COMPANY COUNSEL OPINION SHALL NOT STATE THAT IT IS TO BE GOVERNED OR
QUALIFIED BY, OR THAT IT IS OTHERWISE SUBJECT TO, ANY TREATISE, WRITTEN POLICY
OR OTHER DOCUMENT RELATING TO LEGAL OPINIONS, INCLUDING, WITHOUT LIMITATION, THE
LEGAL OPINION ACCORD OF THE ABA SECTION OF BUSINESS LAW (1991).


 


(C)                                  THE OFFERING DOCUMENTS SHALL STATE THAT AN
OPINION OF ERNST & YOUNG LLP, TAX COUNSEL TO THE COMPANY, HAS BEEN RENDERED TO
THE COMPANY REGARDING THE TREATMENT OF THE SECURITIES AS DEBT FOR U.S. FEDERAL
INCOME TAX PURPOSES AND TABERNA SHALL HAVE BEEN FURNISHED A COPY OF SUCH
OPINION.


 


(D)                                 THE HOLDERS OF THE SECURITIES SHALL HAVE
RECEIVED THE OPINION OF GARDERE WYNNE SEWELL LLP, SPECIAL COUNSEL FOR THE NEW
INDENTURE TRUSTEE, DATED AS OF THE CLOSING DATE, ADDRESSED TO THE HOLDERS OF THE
SECURITIES AND THEIR SUCCESSORS AND ASSIGNS, IN SUBSTANTIALLY THE FORM SET OUT
IN ANNEX C HERETO.


 


(E)                                  EACH OF THE GUARANTOR AND THE COMPANY SHALL
HAVE FURNISHED TO THE HOLDERS OF THE SECURITIES A CERTIFICATE OF THE GUARANTOR
AND THE COMPANY, AS APPLICABLE, SIGNED BY ITS CHIEF EXECUTIVE OFFICER, PRESIDENT
OR AN EXECUTIVE VICE PRESIDENT, AND CHIEF FINANCIAL OFFICER, TREASURER OR
ASSISTANT TREASURER, DATED AS OF THE CLOSING DATE, AS TO (I) AND (II) BELOW:


 


(I)                                     THE REPRESENTATIONS AND WARRANTIES IN
THIS AGREEMENT, THE NEW INDENTURE AND THE PARENT GUARANTEE ARE TRUE AND CORRECT
ON AND AS OF THE CLOSING DATE, AND THE COMPANY AND THE GUARANTOR HAVE COMPLIED
WITH ALL THE AGREEMENTS AND SATISFIED ALL THE CONDITIONS ON ITS PART TO BE
PERFORMED OR SATISFIED AT OR PRIOR TO THE CLOSING DATE; AND


 


(II)                                  SINCE THE DATE OF THE LATEST FINANCIAL
STATEMENTS, THERE HAS BEEN NO MATERIAL ADVERSE CHANGE (OTHER THAN ANY MATERIAL
ADVERSE CHANGE DIRECTLY OR INDIRECTLY ATTRIBUTABLE TO THE PASSAGE OF TIME IN
CONNECTION WITH THE EXISTENCE OF ANY DEFAULT UNDER THE CREDIT FACILITIES) IN THE
CONDITION (FINANCIAL OR OTHER), EARNINGS, BUSINESS OR ASSETS OF THE GUARANTOR
AND ITS SUBSIDIARIES, TAKEN AS A WHOLE, WHETHER OR NOT ARISING FROM TRANSACTIONS
OCCURRING IN THE ORDINARY COURSE OF BUSINESS (A “MATERIAL ADVERSE CHANGE”).


 


(F)                                    ON THE CLOSING DATE, THE COMPANY SHALL
HAVE DELIVERED TO AND IN FAVOR OF THE TRUSTEE, AS BENEFICIARY, AN ORIGINAL,
IRREVOCABLE LETTER OF CREDIT IN THE NOTIONAL AMOUNT OF FIVE MILLION DOLLARS
($5,000,000) (THE “LETTER OF CREDIT”) IN FORM AND SUBSTANCE REASONABLY
SATISFACTORY TO TABERNA CAPITAL MANAGEMENT, LLC AND OTHERWISE IN ACCORDANCE WITH
THE TERMS AND PROVISIONS OF THE NEW INDENTURE.


 


(G)                                 PRIOR TO THE CLOSING DATE, THE COMPANY AND
THE GUARANTOR SHALL HAVE FURNISHED TO THE HOLDERS OF THE SECURITIES AND THEIR
COUNSEL SUCH FURTHER INFORMATION, CERTIFICATES AND DOCUMENTS AS THE HOLDERS OF
THE SECURITIES OR SUCH COUNSEL MAY REASONABLY REQUEST.


 

Each certificate signed by any officer of the Company and/or the Guarantor and
delivered to the Holders of the Securities or the Holders’ counsel in connection
with the Operative Documents and the transactions contemplated hereby and
thereby shall be deemed to be a

 

8

--------------------------------------------------------------------------------


 

representation and warranty of the Company and/or the Guarantor, as applicable,
and not by such officer in any individual capacity.

 

4.                                       Representations and Warranties of the
Company and the Guarantor.  Each of the Company and the Guarantor jointly and
severally, as of the date hereof and as of the Closing Date, represent and
warrant to, and agree with Taberna, as holders of the Original Preferred
Securities and with the Holders of the Securities, as follows:

 


(A)                                  EACH OF THE COMPANY AND THE GUARANTOR
(I) IS DULY ORGANIZED AND VALIDLY EXISTING UNDER THE LAWS OF ITS JURISDICTION OF
ORGANIZATION OR INCORPORATION, (II) IS IN GOOD STANDING UNDER SUCH LAWS AND
(III) HAS FULL POWER AND AUTHORITY TO EXECUTE, DELIVER AND PERFORM ITS
OBLIGATIONS UNDER THIS AGREEMENT AND THE OTHER OPERATIVE DOCUMENTS.


 


(B)                                 IT IS AN “ACCREDITED INVESTOR” AS DEFINED IN
RULE 501 UNDER THE SECURITIES ACT. WITHOUT CHARACTERIZING THE ORIGINAL PREFERRED
SECURITIES OR ANY OF THE TABERNA TRANSFERRED RIGHTS AS A “SECURITY” WITHIN THE
MEANING OF APPLICABLE SECURITIES LAWS, IT IS NOT ACQUIRING THE ORIGINAL
PREFERRED SECURITIES OR THE TABERNA TRANSFERRED RIGHTS WITH A VIEW TOWARDS THE
SALE OR DISTRIBUTION THEREOF IN VIOLATION OF THE SECURITIES ACT.


 


(C)                                  INTENTIONALLY OMITTED.


 


(D)                                 NONE OF THE SECURITIES OR THE LETTER OF
CREDIT IS SUBJECT TO ANY LIEN. THE COMPANY HAS RECEIVED REASONABLE CONSIDERATION
IN EXCHANGE FOR ITS OBLIGATIONS UNDER THE OPERATIVE DOCUMENTS.


 


(E)                                  EACH OF THE COMPANY AND THE GUARANTOR
(I) IS A SOPHISTICATED ENTITY WITH RESPECT TO THE EXCHANGE AND/OR THE PARENT
GUARANTEE, AS APPLICABLE, (II) HAS SUCH KNOWLEDGE AND EXPERIENCE, AND HAS MADE
INVESTMENTS OF A SIMILAR NATURE, SO AS TO BE AWARE OF THE RISKS AND
UNCERTAINTIES INHERENT IN THE EXCHANGE AND THE PARENT GUARANTEE AND (III) HAS
INDEPENDENTLY AND WITHOUT RELIANCE UPON TABERNA, ANY HOLDER OF THE SECURITIES,
TABERNA CAPITAL MANAGEMENT, LLC OR TRUSTEE OR ANY OF THEIR AFFILIATES, AND BASED
ON SUCH INFORMATION AS IT HAS DEEMED APPROPRIATE, MADE ITS OWN ANALYSIS AND
DECISION TO ENTER INTO THIS AGREEMENT, EXCEPT THAT IT HAS RELIED UPON TABERNA’S
EXPRESS REPRESENTATIONS, WARRANTIES, COVENANTS AND AGREEMENTS IN THIS
AGREEMENT.  THE COMPANY AND THE GUARANTOR ACKNOWLEDGE THAT NONE OF TABERNA, ANY
HOLDERS OF THE SECURITIES, TABERNA CAPITAL MANAGEMENT, LLC OR TRUSTEE OR ANY OF
THEIR AFFILIATES HAS GIVEN IT ANY INVESTMENT ADVICE, CREDIT INFORMATION OR
OPINION ON WHETHER THE EXCHANGE IS PRUDENT.


 


(F)                                    NONE OF THE COMPANY OR THE GUARANTOR HAS
ENGAGED ANY BROKER, FINDER OR OTHER ENTITY ACTING UNDER THE AUTHORITY OF IT OR
ANY OF ITS AFFILIATES THAT IS ENTITLED TO ANY BROKER’S COMMISSION OR OTHER FEE
IN CONNECTION WITH THE TRANSACTION FOR WHICH TABERNA, ANY HOLDER, TRUSTEE OR ANY
OF THEIR AFFILIATES COULD BE RESPONSIBLE.


 


(G)                                 NO INTEREST IN THE TABERNA TRANSFERRED
RIGHTS IS BEING ACQUIRED BY OR ON BEHALF OF AN ENTITY THAT IS, OR AT ANY TIME
WHILE THE TABERNA TRANSFERRED RIGHTS ARE HELD THEREBY WILL BE, ONE OR MORE
BENEFIT PLANS.


 


(H)                                 NONE OF THE COMPANY OR THE GUARANTOR OR ANY
OF THEIR RESPECTIVE “AFFILIATES” (AS DEFINED IN RULE 501(B) OF REGULATION D
(“REGULATION D”) UNDER THE SECURITIES

 

9

--------------------------------------------------------------------------------



 


ACT (AS DEFINED BELOW)), NOR ANY PERSON ACTING ON ITS OR THEIR BEHALF, HAS,
DIRECTLY OR INDIRECTLY, MADE OFFERS OR SALES OF ANY SECURITY, OR SOLICITED
OFFERS TO BUY ANY SECURITY, UNDER CIRCUMSTANCES THAT WOULD REQUIRE THE
REGISTRATION OF ANY OF THE SECURITIES UNDER THE SECURITIES ACT.


 


(I)                                     NONE OF THE COMPANY OR THE GUARANTOR OR
ANY OF THEIR RESPECTIVE AFFILIATES, OR ANY PERSON ACTING ON ITS OR THEIR BEHALF,
HAS ENGAGED IN ANY FORM OF GENERAL SOLICITATION OR GENERAL ADVERTISING (WITHIN
THE MEANING OF REGULATION D) IN CONNECTION WITH ANY OFFER OR SALE OF ANY OF THE
SECURITIES.


 


(J)                                     THE SECURITIES (I) ARE NOT AND HAVE NOT
BEEN LISTED ON A NATIONAL SECURITIES EXCHANGE REGISTERED UNDER SECTION 6 OF THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED (THE “EXCHANGE ACT”), OR QUOTED ON A
U.S. AUTOMATED INTER-DEALER QUOTATION SYSTEM AND (II) ARE NOT OF AN OPEN-END
INVESTMENT COMPANY, UNIT INVESTMENT TRUST OR FACE-AMOUNT CERTIFICATE COMPANY
THAT ARE, OR ARE REQUIRED TO BE, REGISTERED UNDER SECTION 8 OF THE INVESTMENT
COMPANY ACT OF 1940, AS AMENDED (THE “INVESTMENT COMPANY ACT”), AND THE
SECURITIES OTHERWISE SATISFY THE ELIGIBILITY REQUIREMENTS OF
RULE 144A(D)(3) PROMULGATED PURSUANT TO THE SECURITIES ACT (“RULE 144A(D)(3)”).


 


(K)                                  NONE OF THE COMPANY OR THE GUARANTOR OR ANY
OF THEIR RESPECTIVE AFFILIATES, OR ANY PERSON ACTING ON ITS OR THEIR BEHALF, HAS
ENGAGED, OR WILL ENGAGE, IN ANY “DIRECTED SELLING EFFORTS” WITHIN THE MEANING OF
REGULATION S UNDER THE SECURITIES ACT WITH RESPECT TO THE SECURITIES.


 


(L)                                     ASSUMING THE ACCURACY OF THE
REPRESENTATIONS MADE BY TABERNA HEREUNDER, NEITHER THE COMPANY NOR THE GUARANTOR
IS, AND IMMEDIATELY FOLLOWING CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED
HEREBY, WILL BE, AN “INVESTMENT COMPANY” OR AN ENTITY “CONTROLLED” BY AN
“INVESTMENT COMPANY,” IN EACH CASE WITHIN THE MEANING OF SECTION 3(A) OF THE
INVESTMENT COMPANY ACT.


 


(M)                               EACH OF THIS AGREEMENT, THE NEW INDENTURE AND
THE PARENT GUARANTEE, AS APPLICABLE, AND THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED HEREIN AND THEREIN HAVE BEEN DULY AUTHORIZED BY THE COMPANY AND THE
GUARANTOR AND, ON THE CLOSING DATE, WILL HAVE BEEN DULY EXECUTED AND DELIVERED
BY THE COMPANY AND THE GUARANTOR, AND, ASSUMING DUE AUTHORIZATION, EXECUTION AND
DELIVERY BY TABERNA AND/OR THE TRUSTEE, AS APPLICABLE, WILL BE THE LEGAL, VALID
AND BINDING OBLIGATIONS OF THE COMPANY AND THE GUARANTOR ENFORCEABLE AGAINST IT
IN ACCORDANCE WITH THEIR RESPECTIVE TERMS, SUBJECT TO APPLICABLE BANKRUPTCY,
INSOLVENCY AND SIMILAR LAWS AFFECTING CREDITORS’ RIGHTS GENERALLY AND TO GENERAL
PRINCIPLES OF EQUITY.


 


(N)                                 THE SECURITIES HAVE BEEN DULY AUTHORIZED BY
THE COMPANY AND, ON THE CLOSING DATE, WILL HAVE BEEN DULY EXECUTED AND DELIVERED
TO THE TRUSTEE FOR AUTHENTICATION IN ACCORDANCE WITH THE NEW INDENTURE AND, WHEN
AUTHENTICATED IN THE MANNER PROVIDED FOR IN THE NEW INDENTURE AND DELIVERED TO
THE HOLDERS, WILL CONSTITUTE LEGAL, VALID AND BINDING OBLIGATIONS OF THE COMPANY
ENTITLED TO THE BENEFITS OF THE NEW INDENTURE, ENFORCEABLE AGAINST THE COMPANY
IN ACCORDANCE WITH THEIR TERMS, SUBJECT TO APPLICABLE BANKRUPTCY, INSOLVENCY AND
SIMILAR LAWS AFFECTING CREDITORS’ RIGHTS GENERALLY AND TO GENERAL PRINCIPLES OF
EQUITY.

 

10

--------------------------------------------------------------------------------



 


(O)                                 NEITHER THE ISSUE OF THE SECURITIES AND
EXCHANGE OF THE SECURITIES FOR THE ORIGINAL PREFERRED SECURITIES, NOR THE
EXECUTION AND DELIVERY OF AND COMPLIANCE WITH THE OPERATIVE DOCUMENTS BY THE
COMPANY OR THE GUARANTOR, NOR THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED
HEREIN OR THEREIN, (I) WILL CONFLICT WITH OR CONSTITUTE A VIOLATION OR BREACH OF
(X) THE CHARTER OR BYLAWS OR SIMILAR ORGANIZATIONAL DOCUMENTS OF THE COMPANY OR
THE GUARANTOR OR (Y) ANY APPLICABLE LAW, STATUTE, RULE, REGULATION, JUDGMENT,
ORDER, WRIT OR DECREE OF ANY GOVERNMENT, GOVERNMENTAL AUTHORITY, AGENCY OR
INSTRUMENTALITY OR COURT, DOMESTIC OR FOREIGN, HAVING JURISDICTION OVER THE
COMPANY, THE GUARANTOR OR ANY OF THEIR RESPECTIVE SUBSIDIARIES OR THEIR
RESPECTIVE PROPERTIES OR ASSETS (COLLECTIVELY, THE “GOVERNMENTAL ENTITIES”),
(II) WILL CONFLICT WITH OR CONSTITUTE A VIOLATION OR BREACH OF, OR A DEFAULT OR
REPAYMENT EVENT (AS DEFINED BELOW) UNDER, OR RESULT IN THE CREATION OR
IMPOSITION OF ANY PLEDGE, SECURITY INTEREST, CLAIM, LIEN OR OTHER ENCUMBRANCE OF
ANY KIND (EACH, A “LIEN”) UPON ANY PROPERTY OR ASSETS OF THE COMPANY, THE
GUARANTOR OR ANY OF THEIR RESPECTIVE SUBSIDIARIES PURSUANT TO ANY CONTRACT,
INDENTURE, MORTGAGE, LOAN AGREEMENT, NOTE, LEASE OR OTHER AGREEMENT OR
INSTRUMENT TO WHICH (A) THE COMPANY, THE GUARANTOR OR ANY OF THEIR RESPECTIVE
SUBSIDIARIES IS A PARTY OR BY WHICH IT OR ANY OF THEM MAY BE BOUND, OR (B) TO
WHICH ANY OF THE PROPERTY OR ASSETS OF ANY OF THEM IS SUBJECT, OR ANY JUDGMENT,
ORDER OR DECREE OF ANY COURT, GOVERNMENTAL ENTITY OR ARBITRATOR, EXCEPT, IN THE
CASE OF CLAUSE (I)(Y) OR THIS CLAUSE (II), FOR SUCH CONFLICTS, BREACHES,
VIOLATIONS, DEFAULTS, REPAYMENT EVENTS (AS DEFINED BELOW) OR LIENS WHICH
(X) WOULD NOT, SINGLY OR IN THE AGGREGATE, ADVERSELY AFFECT THE CONSUMMATION OF
THE TRANSACTIONS CONTEMPLATED BY THE OPERATIVE DOCUMENTS AND (Y) WOULD NOT,
SINGLY OR IN THE AGGREGATE, HAVE A MATERIAL ADVERSE EFFECT OR (III) WILL REQUIRE
THE CONSENT, APPROVAL, AUTHORIZATION OR ORDER OF ANY COURT OR GOVERNMENTAL
ENTITY.  AS USED HEREIN, A “REPAYMENT EVENT” MEANS ANY EVENT OR CONDITION WHICH
GIVES THE HOLDER OF ANY NOTE, DEBENTURE OR OTHER EVIDENCE OF INDEBTEDNESS (OR
ANY PERSON ACTING ON SUCH HOLDER’S BEHALF) THE RIGHT TO REQUIRE THE REPURCHASE,
REDEMPTION OR REPAYMENT OF ALL OR A PORTION OF SUCH INDEBTEDNESS BY THE COMPANY,
THE GUARANTOR OR ANY OF ITS SUBSIDIARIES PRIOR TO ITS SCHEDULED MATURITY.


 


(P)                                 EACH OF THE COMPANY AND THE GUARANTOR HAS
ALL REQUISITE POWER AND AUTHORITY TO OWN, LEASE AND OPERATE ITS PROPERTIES AND
ASSETS AND CONDUCT THE BUSINESS IT TRANSACTS AND PROPOSES TO TRANSACT, AND IS
DULY QUALIFIED TO TRANSACT BUSINESS AND IS IN GOOD STANDING IN EACH JURISDICTION
WHERE THE NATURE OF ITS ACTIVITIES REQUIRES SUCH QUALIFICATION, EXCEPT WHERE THE
FAILURE OF THE COMPANY OR THE GUARANTOR TO BE SO QUALIFIED WOULD NOT, SINGLY OR
IN THE AGGREGATE, HAVE A MATERIAL ADVERSE EFFECT.


 


(Q)                                 NEITHER THE COMPANY NOR THE GUARANTOR HAS
ANY SUBSIDIARIES THAT ARE MATERIAL TO ITS BUSINESS, FINANCIAL CONDITION OR
EARNINGS, OTHER THAN THOSE SUBSIDIARIES LISTED IN SCHEDULE 1 ATTACHED HERETO. 
EACH SUBSIDIARY IS A CORPORATION, PARTNERSHIP, LIMITED PARTNERSHIP OR LIMITED
LIABILITY COMPANY DULY AND PROPERLY INCORPORATED OR ORGANIZED OR FORMED, AS THE
CASE MAY BE, VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS OF THE
JURISDICTION IN WHICH IT IS CHARTERED OR ORGANIZED OR FORMED, WITH ALL REQUISITE
POWER AND AUTHORITY TO OWN, LEASE AND OPERATE ITS PROPERTIES AND CONDUCT THE
BUSINESS IT TRANSACTS, EXCEPT WHERE THE FAILURE TO BE SO INCORPORATED,
ORGANIZED, FORMED, EXISTING OR IN GOOD STANDING WOULD NOT SINGLY OR IN THE
AGGREGATE HAVE A MATERIAL ADVERSE EFFECT.  EACH SUBSIDIARY IS DULY QUALIFIED TO
TRANSACT BUSINESS AS A FOREIGN CORPORATION, PARTNERSHIP OR LIMITED LIABILITY
COMPANY, AS APPLICABLE, AND IS IN GOOD STANDING IN EACH JURISDICTION WHERE THE
NATURE OF ITS ACTIVITIES REQUIRES SUCH QUALIFICATION, EXCEPT WHERE THE FAILURE
TO BE SO QUALIFIED WOULD NOT, SINGLY OR IN THE AGGREGATE, HAVE A MATERIAL
ADVERSE EFFECT.

 

11

--------------------------------------------------------------------------------



 


(R)                                    THE COMPANY, THE GUARANTOR AND EACH OF
THEIR RESPECTIVE SUBSIDIARIES HOLD ALL NECESSARY APPROVALS, AUTHORIZATIONS,
ORDERS, LICENSES, CONSENTS, REGISTRATIONS, QUALIFICATIONS, CERTIFICATES AND
PERMITS (COLLECTIVELY, THE “GOVERNMENTAL LICENSES”) OF AND FROM GOVERNMENTAL
ENTITIES NECESSARY TO CONDUCT THEIR RESPECTIVE BUSINESSES AS NOW BEING
CONDUCTED, AND NONE OF THE COMPANY, THE GUARANTOR NOR ANY OF THEIR RESPECTIVE
SUBSIDIARIES HAS RECEIVED ANY NOTICE OF PROCEEDINGS RELATING TO THE REVOCATION
OR MODIFICATION OF ANY SUCH GOVERNMENT LICENSE, EXCEPT WHERE THE FAILURE TO BE
SO LICENSED OR APPROVED OR THE RECEIPT OF AN UNFAVORABLE DECISION, RULING OR
FINDING, WOULD NOT, SINGLY OR IN THE AGGREGATE, HAVE A MATERIAL ADVERSE EFFECT;
ALL OF THE GOVERNMENTAL LICENSES ARE VALID AND IN FULL FORCE AND EFFECT, EXCEPT
WHERE THE INVALIDITY OR THE FAILURE OF SUCH GOVERNMENTAL LICENSES TO BE IN FULL
FORCE AND EFFECT, WOULD NOT, SINGLY OR IN THE AGGREGATE, HAVE A MATERIAL ADVERSE
EFFECT; AND THE COMPANY, THE GUARANTOR AND THEIR RESPECTIVE SUBSIDIARIES ARE IN
COMPLIANCE WITH ALL APPLICABLE LAWS, RULES, REGULATIONS, JUDGMENTS, ORDERS,
DECREES AND CONSENTS, EXCEPT WHERE THE FAILURE TO BE IN COMPLIANCE WOULD NOT,
SINGLY OR IN THE AGGREGATE, HAVE A MATERIAL ADVERSE EFFECT.


 


(S)                                  ALL OF THE ISSUED AND OUTSTANDING EQUITY
INTERESTS OF THE COMPANY AND THE GUARANTOR ARE VALIDLY ISSUED, FULLY PAID AND
NON-ASSESSABLE, FREE AND CLEAR OF ANY LIEN, CLAIM OR EQUITABLE RIGHT; AND NONE
OF THE ISSUED AND OUTSTANDING EQUITY INTERESTS OF THE COMPANY OR THE GUARANTOR
WAS ISSUED IN VIOLATION OF ANY PREEMPTIVE OR SIMILAR RIGHTS ARISING BY OPERATION
OF LAW, UNDER THE CHARTER OR BY-LAWS OR SIMILAR ORGANIZATIONAL DOCUMENTS OF SUCH
ENTITY OR UNDER ANY AGREEMENT TO WHICH THE COMPANY OR THE GUARANTOR IS A PARTY.


 


(T)                                    (I) NEITHER OF THE COMPANY NOR THE
GUARANTOR IS IN VIOLATION OF ITS RESPECTIVE CHARTER OR BY-LAWS OR SIMILAR
ORGANIZATIONAL DOCUMENTS AND (II) NEITHER THE COMPANY, THE GUARANTOR OR ANY OF
THEIR RESPECTIVE SUBSIDIARIES IS IN DEFAULT IN THE PERFORMANCE OR OBSERVANCE OF
ANY OBLIGATION, AGREEMENT, COVENANT OR CONDITION CONTAINED IN ANY CONTRACT,
INDENTURE, MORTGAGE, LOAN AGREEMENT, NOTE, LEASE OR OTHER AGREEMENT OR
INSTRUMENT TO WHICH THE COMPANY, THE GUARANTOR OR ANY SUCH SUBSIDIARY IS A PARTY
OR BY WHICH IT OR ANY OF THEM MAY BE BOUND OR TO WHICH ANY OF THE PROPERTY OR
ASSETS OF ANY OF THEM IS SUBJECT, EXCEPT, IN THE CASE OF CLAUSE (II), WHERE SUCH
VIOLATION OR DEFAULT WOULD NOT, SINGLY OR IN THE AGGREGATE, HAVE A MATERIAL
ADVERSE EFFECT.


 


(U)                                 THERE IS NO ACTION, SUIT OR PROCEEDING
BEFORE OR BY ANY GOVERNMENTAL ENTITY, ARBITRATOR OR COURT, DOMESTIC OR FOREIGN,
NOW PENDING OR, TO THE KNOWLEDGE OF THE COMPANY OR THE GUARANTOR AFTER DUE
INQUIRY, THREATENED AGAINST OR AFFECTING THE COMPANY, THE GUARANTOR OR ANY OF
THEIR RESPECTIVE SUBSIDIARIES, EXCEPT FOR SUCH ACTIONS, SUITS OR PROCEEDINGS
THAT, IF ADVERSELY DETERMINED, WOULD NOT, SINGLY OR IN THE AGGREGATE, ADVERSELY
AFFECT THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY THE OPERATIVE
DOCUMENTS OR HAVE A MATERIAL ADVERSE EFFECT; AND THE AGGREGATE OF ALL PENDING
LEGAL OR GOVERNMENTAL PROCEEDINGS TO WHICH THE COMPANY, THE GUARANTOR OR ANY OF
THEIR RESPECTIVE SUBSIDIARIES IS A PARTY OR OF WHICH ANY OF THEIR RESPECTIVE
PROPERTIES OR ASSETS IS SUBJECT, INCLUDING ORDINARY ROUTINE LITIGATION
INCIDENTAL TO THE BUSINESS, ARE NOT EXPECTED TO RESULT IN A MATERIAL ADVERSE
EFFECT.


 


(V)                                 THE ACCOUNTANTS OF THE COMPANY AND THE
GUARANTOR WHO CERTIFIED THE FINANCIAL STATEMENTS(DEFINED BELOW) ARE INDEPENDENT
PUBLIC ACCOUNTANTS OF THE COMPANY, THE GUARANTOR AND THEIR RESPECTIVE
SUBSIDIARIES WITHIN THE MEANING OF THE SECURITIES ACT, AND THE

 

12

--------------------------------------------------------------------------------



 


RULES AND REGULATIONS OF THE SECURITIES AND EXCHANGE COMMISSION (THE
“COMMISSION”) THEREUNDER.


 


(W)                               THE AUDITED CONSOLIDATED FINANCIAL STATEMENTS
(INCLUDING THE NOTES THERETO) AND SCHEDULES OF THE GUARANTOR ITS CONSOLIDATED
SUBSIDIARIES FOR THE FISCAL YEAR ENDED JUNE 30, 2008 (THE “FINANCIAL
STATEMENTS”) AND THE INTERIM UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS OF THE
GUARANTOR AND ITS CONSOLIDATED SUBSIDIARIES FOR THE QUARTERS ENDED SEPTEMBER 30,
2008, DECEMBER 31, 2008 AND MARCH 31, 2008 (THE “INTERIM FINANCIAL STATEMENTS”)
PROVIDED TO TABERNA ARE THE MOST RECENT AVAILABLE AUDITED AND UNAUDITED
CONSOLIDATED FINANCIAL STATEMENTS OF THE GUARANTOR AND EACH OF ITS CONSOLIDATED
SUBSIDIARIES, INCLUDING THE COMPANY, RESPECTIVELY, AND FAIRLY PRESENT IN ALL
MATERIAL RESPECTS, IN ACCORDANCE WITH U.S. GENERALLY ACCEPTED ACCOUNTING
PRINCIPLES (“GAAP”), THE FINANCIAL POSITION OF THE GUARANTOR AND ITS
CONSOLIDATED SUBSIDIARIES AND THE RESULTS OF OPERATIONS AND CHANGES IN FINANCIAL
CONDITION AS OF THE DATES AND FOR THE PERIODS THEREIN SPECIFIED, SUBJECT, IN THE
CASE OF INTERIM FINANCIAL STATEMENTS, TO YEAR-END ADJUSTMENTS (WHICH ARE
EXPECTED TO CONSIST SOLELY OF NORMAL RECURRING ADJUSTMENTS).  SUCH CONSOLIDATED
FINANCIAL STATEMENTS AND SCHEDULES HAVE BEEN PREPARED IN ACCORDANCE WITH GAAP
CONSISTENTLY APPLIED THROUGHOUT THE PERIODS INVOLVED (EXCEPT AS OTHERWISE NOTED
THEREIN).


 


(X)                                   NEITHER THE COMPANY NOR THE GUARANTOR HAS
ANY MATERIAL LIABILITY, WHETHER ASSERTED OR, TO THE KNOWLEDGE OF THE COMPANY AND
GUARANTOR, UNASSERTED, WHETHER ABSOLUTE OR CONTINGENT, WHETHER ACCRUED OR
UNACCRUED, WHETHER LIQUIDATED OR UNLIQUIDATED, AND WHETHER DUE OR TO BECOME DUE,
INCLUDING ANY LIABILITY FOR TAXES (AND, TO THE KNOWLEDGE OF THE COMPANY AND
GUARANTOR, THERE IS NO PAST OR PRESENT FACT, SITUATION, CIRCUMSTANCE, CONDITION
OR OTHER BASIS FOR ANY PRESENT OR FUTURE ACTION, SUIT, PROCEEDING, HEARING,
CHARGE, COMPLAINT, CLAIM OR DEMAND AGAINST THE COMPANY OR THE GUARANTOR THAT
COULD GIVE RISE TO ANY SUCH LIABILITY), EXCEPT FOR (I) LIABILITIES SET FORTH IN
THE FINANCIAL STATEMENTS, THE INTERIM FINANCIAL STATEMENTS OR AS DISCLOSED IN
THE COMPANY’S OR GUARANTOR’S 1934 ACT REPORTS (II) LIABILITIES RELATING TO THE
SECURITIES AND THE GUARANTEE; AND (III) NORMAL FLUCTUATIONS IN THE AMOUNT OF THE
LIABILITIES REFERRED TO IN CLAUSE (I) ABOVE OCCURRING IN THE ORDINARY COURSE OF
BUSINESS OF THE COMPANY AND THE GUARANTOR SINCE THE DATE OF THE MOST RECENT
BALANCE SHEET INCLUDED IN SUCH FINANCIAL STATEMENTS.


 


(Y)                                 SINCE THE RESPECTIVE DATES OF THE MOST
RECENT INTERIM FINANCIAL STATEMENTS, THERE HAS NOT BEEN (A) ANY MATERIAL ADVERSE
CHANGE (OTHER THAN ANY MATERIAL ADVERSE CHANGE DIRECTLY OR INDIRECTLY
ATTRIBUTABLE TO THE PASSAGE OF TIME IN CONNECTION WITH THE EXISTENCE OF ANY
DEFAULT UNDER THE CREDIT FACILITIES) OR (B) ANY DIVIDEND OR DISTRIBUTION OF ANY
KIND DECLARED, PAID OR MADE BY THE COMPANY OR THE GUARANTOR ON ANY CLASS OF ITS
CAPITAL STOCK.


 


(Z)                                   THE DOCUMENTS OF THE GUARANTOR FILED WITH
THE COMMISSION IN ACCORDANCE WITH THE EXCHANGE ACT, FROM AND INCLUDING THE
COMMENCEMENT OF THE FISCAL YEAR COVERED BY THE GUARANTOR’S MOST RECENT ANNUAL
REPORT ON FORM 10-K, AT THE TIME THEY WERE OR HEREAFTER ARE FILED THE GUARANTOR
WITH THE COMMISSION (COLLECTIVELY, THE “1934 ACT REPORTS”), COMPLIED AND WILL
COMPLY IN ALL MATERIAL RESPECTS WITH THE REQUIREMENTS OF THE EXCHANGE ACT AND
THE RULES AND REGULATIONS OF THE COMMISSION THEREUNDER (THE “1934 ACT
REGULATIONS”), AND, AT THE DATE OF THIS AGREEMENT AND ON THE CLOSING DATE, DO
NOT AND WILL NOT INCLUDE AN UNTRUE STATEMENT OF A MATERIAL FACT OR OMIT TO STATE
A MATERIAL FACT REQUIRED TO BE STATED THEREIN OR NECESSARY TO MAKE THE
STATEMENTS THEREIN, IN THE LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE
MADE, NOT MISLEADING; AND OTHER THAN SUCH INSTRUMENTS, AGREEMENTS, CONTRACTS AND
OTHER DOCUMENTS AS ARE

 

13

--------------------------------------------------------------------------------



 


FILED AS EXHIBITS TO THE GUARANTOR’S ANNUAL REPORT ON FORM 10-K, QUARTERLY
REPORTS ON FORM 10-Q OR CURRENT REPORTS ON FORM 8-K, THERE ARE NO INSTRUMENTS,
AGREEMENTS, CONTRACTS OR DOCUMENTS OF A CHARACTER DESCRIBED IN ITEM 601 OF
REGULATION S-K PROMULGATED BY THE COMMISSION TO WHICH THE COMPANY, THE GUARANTOR
OR ANY OF THEIR RESPECTIVE SUBSIDIARIES IS A PARTY.  THE COMPANY AND THE
GUARANTOR ARE IN COMPLIANCE IN ALL MATERIAL RESPECTS WITH ALL CURRENTLY
APPLICABLE REQUIREMENTS OF THE EXCHANGE ACT THAT WERE ADDED BY THE
SARBANES-OXLEY ACT OF 2002.


 


(AA)                            NO LABOR DISPUTE WITH THE EMPLOYEES OF THE
COMPANY, THE GUARANTOR OR ANY OF THEIR RESPECTIVE SUBSIDIARIES EXISTS OR, TO THE
KNOWLEDGE OF THE COMPANY OR THE GUARANTOR, IS IMMINENT, EXCEPT THOSE WHICH WOULD
NOT, SINGLY OR IN THE AGGREGATE, HAVE A MATERIAL ADVERSE EFFECT.


 


(BB)                          NO FILING WITH, OR AUTHORIZATION, APPROVAL,
CONSENT, LICENSE, ORDER, REGISTRATION, QUALIFICATION OR DECREE OF, ANY
GOVERNMENTAL ENTITY, OTHER THAN THOSE THAT HAVE BEEN MADE OR OBTAINED, IS
NECESSARY OR REQUIRED FOR THE PERFORMANCE BY THE COMPANY, THE GUARANTOR OF THEIR
RESPECTIVE OBLIGATIONS UNDER THE OPERATIVE DOCUMENTS, AS APPLICABLE, OR THE
CONSUMMATION BY THE COMPANY OR THE GUARANTOR OF THE TRANSACTIONS CONTEMPLATED BY
THE OPERATIVE DOCUMENTS.


 


(CC)                            INTENTIONALLY OMITTED.


 


(DD)                          INTENTIONALLY OMITTED.


 


(EE)                            EXCEPT FOR FAILURES THAT WOULD NOT INDIVIDUALLY
OR IN THE AGGREGATE HAVE A MATERIAL ADVERSE EFFECT, THE COMPANY, THE GUARANTOR
AND EACH OF THEIR RESPECTIVE SUBSIDIARIES HAS TIMELY AND DULY FILED (TAKING INTO
ACCOUNT EXTENSIONS THEREOF) ALL TAX RETURNS (AS DEFINED BELOW) REQUIRED TO BE
FILED BY THEM, AND ALL SUCH TAX RETURNS ARE TRUE, CORRECT AND COMPLETE IN ALL
MATERIAL RESPECTS.  THE COMPANY, THE GUARANTOR AND EACH OF THEIR RESPECTIVE
SUBSIDIARIES HAS TIMELY AND DULY PAID IN FULL ALL MATERIAL TAXES (AS DEFINED
BELOW) REQUIRED TO BE PAID BY THEM (WHETHER OR NOT SUCH AMOUNTS ARE SHOWN AS DUE
ON ANY TAX RETURN).  NEITHER THE COMPANY NOR THE GUARANTOR HAS RECEIVED NOTICE
OF, AND TO THE COMPANY’S AND GUARANTOR’S KNOWLEDGE, THERE ARE NO FEDERAL, STATE,
OR OTHER TAX AUDITS OR DEFICIENCY ASSESSMENTS PROPOSED, PENDING OR THREATENED
WITH RESPECT TO THE COMPANY, THE GUARANTOR OR ANY OF THEIR RESPECTIVE
SUBSIDIARIES.  AS USED HEREIN, THE TERMS “TAX” OR “TAXES” MEAN (I) ALL FEDERAL,
STATE, LOCAL, AND FOREIGN TAXES, AND OTHER ASSESSMENTS OF A SIMILAR NATURE
(WHETHER IMPOSED DIRECTLY OR THROUGH WITHHOLDING), INCLUDING ANY INTEREST,
ADDITIONS TO TAX, OR PENALTIES APPLICABLE THERETO, IMPOSED BY ANY GOVERNMENTAL
ENTITY, AND (II) ALL LIABILITIES IN RESPECT OF SUCH AMOUNTS ARISING AS A RESULT
OF BEING A MEMBER OF ANY AFFILIATED, CONSOLIDATED, COMBINED, UNITARY OR SIMILAR
GROUP, AS A SUCCESSOR TO ANOTHER PERSON OR BY CONTRACT.  AS USED HEREIN, THE
TERM “TAX RETURNS” MEANS ALL FEDERAL, STATE, LOCAL, AND FOREIGN TAX RETURNS,
DECLARATIONS, STATEMENTS, REPORTS, SCHEDULES, FORMS, AND INFORMATION RETURNS AND
ANY AMENDMENTS THERETO FILED OR REQUIRED TO BE FILED WITH ANY GOVERNMENTAL
ENTITY.


 


(FF)                                INTENTIONALLY OMITTED.

 

14

--------------------------------------------------------------------------------



 


(GG)                          THE BOOKS, RECORDS AND ACCOUNTS OF THE COMPANY,
THE GUARANTOR AND THEIR RESPECTIVE SUBSIDIARIES ACCURATELY AND FAIRLY REFLECT,
IN ALL MATERIAL RESPECTS AND IN REASONABLE DETAIL, THE TRANSACTIONS IN, AND
DISPOSITIONS OF, THE ASSETS OF, AND THE RESULTS OF OPERATIONS OF, THE COMPANY,
THE GUARANTOR AND THEIR RESPECTIVE SUBSIDIARIES.  THE COMPANY, THE GUARANTOR AND
EACH OF THEIR RESPECTIVE SUBSIDIARIES MAINTAINS A SYSTEM OF INTERNAL ACCOUNTING
CONTROLS SUFFICIENT TO PROVIDE REASONABLE ASSURANCES THAT (I) TRANSACTIONS ARE
EXECUTED IN ACCORDANCE WITH MANAGEMENT’S GENERAL OR SPECIFIC AUTHORIZATIONS,
(II) TRANSACTIONS ARE RECORDED AS NECESSARY TO PERMIT PREPARATION OF FINANCIAL
STATEMENTS IN ACCORDANCE WITH GAAP AND TO MAINTAIN ASSET ACCOUNTABILITY,
(III) ACCESS TO ASSETS IS PERMITTED ONLY IN ACCORDANCE WITH MANAGEMENT’S GENERAL
OR SPECIFIC AUTHORIZATION AND (IV) THE RECORDED ACCOUNTABILITY FOR ASSETS IS
COMPARED WITH THE EXISTING ASSETS AT REASONABLE INTERVALS AND APPROPRIATE ACTION
IS TAKEN WITH RESPECT TO ANY DIFFERENCES.


 


(HH)                          THE COMPANY, THE GUARANTOR AND THEIR RESPECTIVE
SUBSIDIARIES ARE INSURED BY INSURERS OF RECOGNIZED FINANCIAL RESPONSIBILITY
AGAINST SUCH LOSSES AND RISKS AND IN SUCH AMOUNTS IN ALL MATERIAL RESPECTS AS
ARE CUSTOMARY IN THE BUSINESSES IN WHICH THEY ARE ENGAGED OR PROPOSE TO ENGAGE
AFTER GIVING EFFECT TO THE TRANSACTIONS CONTEMPLATED HEREBY.


 


(II)                                  NONE OF THE COMPANY, THE GUARANTOR, OR
THEIR RESPECTIVE SUBSIDIARIES, OR ANY PERSON ACTING ON BEHALF OF THE COMPANY,
THE GUARANTOR AND/OR THEIR RESPECTIVE SUBSIDIARIES INCLUDING, WITHOUT
LIMITATION, ANY DIRECTOR, OFFICER, MANAGER, AGENT OR EMPLOYEE OF THE COMPANY,
THE GUARANTOR OR THEIR RESPECTIVE SUBSIDIARIES HAS, DIRECTLY OR INDIRECTLY,
WHILE ACTING ON BEHALF OF THE COMPANY, THE GUARANTOR AND/OR THEIR RESPECTIVE
SUBSIDIARIES (I) USED ANY CORPORATE, PARTNERSHIP OR COMPANY FUNDS FOR UNLAWFUL
CONTRIBUTIONS, GIFTS, ENTERTAINMENT OR OTHER UNLAWFUL EXPENSES RELATING TO
POLITICAL ACTIVITY; (II) MADE ANY UNLAWFUL PAYMENT TO FOREIGN OR DOMESTIC
GOVERNMENT OFFICIALS OR EMPLOYEES OR TO FOREIGN OR DOMESTIC POLITICAL PARTIES OR
CAMPAIGNS FROM CORPORATE, PARTNERSHIP OR COMPANY FUNDS; (III) VIOLATED ANY
PROVISION OF THE FOREIGN CORRUPT PRACTICES ACT OF 1977, AS AMENDED; OR (IV) MADE
ANY OTHER UNLAWFUL PAYMENT.


 


(JJ)                                  THE 1934 ACT REPORTS, THE FINANCIAL
STATEMENTS, THE INTERIM FINANCIAL STATEMENTS AND ANY CERTIFICATES OF THE COMPANY
AND THE GUARANTOR DELIVERED TO THE TRUSTEE OR THE HOLDERS DO NOT, AS OF THE DATE
HEREOF, AND WILL NOT AS OF THE CLOSING DATE, CONTAIN ANY UNTRUE STATEMENT OF A
MATERIAL FACT OR OMIT TO STATE ANY MATERIAL FACT NECESSARY TO MAKE THE
STATEMENTS THEREIN, IN THE LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE
MADE, NOT MISLEADING.


 


(KK)                            EXCEPT AS WOULD NOT, INDIVIDUALLY OR IN THE
AGGREGATE, RESULT IN A MATERIAL ADVERSE EFFECT, (I) THE COMPANY, THE GUARANTOR
AND THEIR RESPECTIVE SUBSIDIARIES HAVE BEEN AND ARE IN MATERIAL COMPLIANCE WITH
APPLICABLE ENVIRONMENTAL LAWS (AS DEFINED BELOW), (II) NONE OF THE COMPANY, THE
GUARANTOR OR THEIR RESPECTIVE SUBSIDIARIES HAS AT ANY TIME RELEASED (AS SUCH
TERM IS DEFINED IN CERCLA (AS DEFINED BELOW)) OR OTHERWISE DISPOSED OF HAZARDOUS
MATERIALS (AS DEFINED BELOW) ON, TO, IN, UNDER OR FROM THE PROPERTIES OWNED,
LEASED OR OPERATED BY THE COMPANY, THE GUARANTOR OR THEIR RESPECTIVE
SUBSIDIARIES (THE “PROPERTIES”) OTHER THAN IN COMPLIANCE WITH ALL APPLICABLE
ENVIRONMENTAL LAWS, (III) NONE OF THE COMPANY, THE GUARANTOR, NOR ANY OF THEIR
RESPECTIVE SUBSIDIARIES HAS USED NOR INTENDS TO USE THE PROPERTIES OR ANY
SUBSEQUENTLY ACQUIRED PROPERTIES, OTHER THAN IN COMPLIANCE WITH APPLICABLE
ENVIRONMENTAL LAWS, (IV) NONE OF THE COMPANY, THE GUARANTOR, NOR ANY OF THEIR
RESPECTIVE SUBSIDIARIES HAS RECEIVED ANY NOTICE OF, OR HAVE ANY KNOWLEDGE OF ANY
OCCURRENCE OR CIRCUMSTANCE WHICH, WITH NOTICE OR

 

15

--------------------------------------------------------------------------------



 


PASSAGE OF TIME OR BOTH, WOULD GIVE RISE TO A CLAIM UNDER OR PURSUANT TO ANY
ENVIRONMENTAL LAW WITH RESPECT TO THE PROPERTIES, OR THEIR RESPECTIVE ASSETS OR
ARISING OUT OF THE CONDUCT OF THE COMPANY, THE GUARANTOR AND THEIR RESPECTIVE
SUBSIDIARIES, (V) NONE OF THE PROPERTIES ARE INCLUDED OR, TO THE BEST KNOWLEDGE
OF THE COMPANY, PROPOSED FOR INCLUSION ON THE NATIONAL PRIORITIES LIST ISSUED
PURSUANT TO CERCLA BY THE UNITED STATES ENVIRONMENTAL PROTECTION AGENCY OR, TO
THE BEST OF THE COMPANY’S KNOWLEDGE, PROPOSED FOR INCLUSION ON ANY SIMILAR LIST
OR INVENTORY ISSUED PURSUANT TO ANY OTHER ENVIRONMENTAL LAW OR ISSUED BY ANY
OTHER GOVERNMENTAL ENTITY, (VI) NONE OF THE COMPANY, THE GUARANTOR, THEIR
RESPECTIVE SUBSIDIARIES OR AGENTS HAS GENERATED, MANUFACTURED, REFINED,
TRANSPORTED, TREATED, STORED, HANDLED, DISPOSED, TRANSFERRED, PRODUCED OR
PROCESSED ANY HAZARDOUS MATERIAL AT ANY OF THE PROPERTIES, EXCEPT IN COMPLIANCE
WITH ALL APPLICABLE ENVIRONMENTAL LAWS, AND HAS NOT TRANSPORTED OR ARRANGED FOR
THE TRANSPORT OF ANY HAZARDOUS MATERIAL FROM THE PROPERTIES TO ANOTHER PROPERTY,
EXCEPT IN COMPLIANCE WITH ALL APPLICABLE ENVIRONMENTAL LAWS, (VII) NO LIEN HAS
BEEN IMPOSED ON THE PROPERTIES BY ANY GOVERNMENTAL ENTITY IN CONNECTION WITH THE
PRESENCE ON OR OFF SUCH PROPERTY OF ANY HAZARDOUS MATERIAL OR WITH RESPECT TO AN
ENVIRONMENTAL LAW, AND (VIII) NONE OF THE COMPANY, THE GUARANTOR, OR THEIR
RESPECTIVE SUBSIDIARIES OR, TO THE BEST KNOWLEDGE OF THE COMPANY’S AND
GUARANTOR’S, ANY OTHER PERSON OR ENTITY FOR WHOSE CONDUCT ANY OF THEM IS OR MAY
BE HELD RESPONSIBLE, HAS ENTERED INTO OR BEEN SUBJECT TO ANY CONSENT DECREE,
COMPLIANCE ORDER, OR ADMINISTRATIVE ORDER IN CONNECTION WITH AN ENVIRONMENTAL
LAW WITH RESPECT TO THE PROPERTIES OR ANY FACILITIES OR IMPROVEMENTS OR ANY
OPERATIONS OR ACTIVITIES THEREON.


 


(LL)                                  AS USED HEREIN, “HAZARDOUS MATERIALS”
SHALL INCLUDE, WITHOUT LIMITATION, ANY FLAMMABLE MATERIALS, EXPLOSIVES,
RADIOACTIVE MATERIALS, HAZARDOUS MATERIALS, HAZARDOUS SUBSTANCES, HAZARDOUS
WASTES, TOXIC SUBSTANCES OR RELATED MATERIALS, ASBESTOS, PETROLEUM, PETROLEUM
PRODUCTS AND ANY HAZARDOUS MATERIAL AS DEFINED BY ANY FEDERAL, STATE OR LOCAL
ENVIRONMENTAL LAW, STATUTE, ORDINANCE, RULE OR REGULATION, INCLUDING, WITHOUT
LIMITATION, THE COMPREHENSIVE ENVIRONMENTAL RESPONSE, COMPENSATION, AND
LIABILITY ACT OF 1980, AS AMENDED, 42 U.S.C. §§ 9601-9675 (“CERCLA”), THE
HAZARDOUS MATERIALS TRANSPORTATION ACT, AS AMENDED, 49 U.S.C. §§ 5101-5127, THE
RESOURCE CONSERVATION AND RECOVERY ACT, AS AMENDED, 42 U.S.C. §§ 6901-6992K, THE
EMERGENCY PLANNING AND COMMUNITY RIGHT-TO-KNOW ACT OF 1986, 42 U.S.C.
§§ 11001-11050, THE TOXIC SUBSTANCES CONTROL ACT, 15 U.S.C. §§ 2601-2692, THE
FEDERAL INSECTICIDE, FUNGICIDE AND RODENTICIDE ACT, 7 U.S.C. §§ 136-136Y, THE
CLEAN AIR ACT, 42 U.S.C. §§ 7401-7642, THE CLEAN WATER ACT (FEDERAL WATER
POLLUTION CONTROL ACT), 33 U.S.C. §§ 1251-1387, THE SAFE DRINKING WATER ACT, 42
U.S.C. §§ 300F-300J-26, AND THE OCCUPATIONAL SAFETY AND HEALTH ACT, 29 U.S.C.
§§ 651-678, AND ANY ANALOGOUS STATE LAWS, AS ANY OF THE ABOVE MAY BE AMENDED
FROM TIME TO TIME AND IN THE REGULATIONS PROMULGATED PURSUANT TO EACH OF THE
FOREGOING (INCLUDING ENVIRONMENTAL STATUTES AND LAWS NOT SPECIFICALLY DEFINED
HEREIN) (INDIVIDUALLY, AN “ENVIRONMENTAL LAW” AND COLLECTIVELY, THE
“ENVIRONMENTAL LAWS”) OR BY ANY GOVERNMENTAL ENTITY.


 

Except as expressly stated herein, in the Operative Documents, or in any of the
other documents delivered by the Company or Guarantor in connection herewith or
therewith, the Company makes no representations or warranties, express or
implied, with respect to the Exchange.

 

5.                                       Representations and Warranties of
Taberna.  Each Taberna entity, for itself, represents and warrants to, and
agrees with, the Company as follows:

 

16

--------------------------------------------------------------------------------



 


(A)                                  IT IS A COMPANY DULY FORMED, VALIDLY
EXISTING AND IN GOOD STANDING UNDER THE LAWS OF THE JURISDICTION IN WHICH IT IS
ORGANIZED WITH ALL REQUISITE POWER AND AUTHORITY TO EXECUTE, DELIVER AND PERFORM
UNDER OPERATIVE DOCUMENTS TO WHICH IT IS A PARTY, TO MAKE THE REPRESENTATIONS
AND WARRANTIES SPECIFIED HEREIN AND THEREIN AND TO CONSUMMATE THE TRANSACTIONS
CONTEMPLATED IN THE OPERATIVE DOCUMENTS.


 


(B)                                 THIS AGREEMENT AND THE CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED HEREIN HAS BEEN DULY AUTHORIZED BY IT AND, ON THE
CLOSING DATE, WILL HAVE BEEN DULY EXECUTED AND DELIVERED BY IT AND, ASSUMING DUE
AUTHORIZATION, EXECUTION AND DELIVERY BY THE COMPANY, THE GUARANTOR AND TRUSTEE
OF THE OPERATIVE DOCUMENTS TO WHICH EACH IS A PARTY, WILL BE A LEGAL, VALID AND
BINDING OBLIGATION OF SUCH TABERNA, ENFORCEABLE AGAINST SUCH TABERNA IN
ACCORDANCE WITH ITS TERMS, SUBJECT TO APPLICABLE BANKRUPTCY, INSOLVENCY AND
SIMILAR LAWS AFFECTING CREDITORS’ RIGHTS GENERALLY AND TO GENERAL PRINCIPLES OF
EQUITY.


 


(C)                                  NO FILING WITH, OR AUTHORIZATION, APPROVAL,
CONSENT, LICENSE, ORDER REGISTRATION, QUALIFICATION OR DECREE OF, ANY
GOVERNMENTAL ENTITY OR ANY OTHER PERSON, OTHER THAN THOSE THAT HAVE BEEN MADE OR
OBTAINED, IS NECESSARY OR REQUIRED FOR THE PERFORMANCE BY SUCH TABERNA OF ITS
OBLIGATIONS UNDER THIS AGREEMENT OR TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED
HEREIN.


 


(D)                                 IT IS A “QUALIFIED HOLDER” AS SUCH TERM IS
DEFINED IN SECTION 2(A)(51) OF THE INVESTMENT COMPANY ACT.


 


(E)                                  TABERNA III, TABERNA IV AND TABERNA VI ARE
THE LEGAL AND BENEFICIAL OWNERS OF THE APPLICABLE ORIGINAL PREFERRED SECURITIES
AND THE RELATED TABERNA TRANSFERRED RIGHTS AND SHALL DELIVER THE ORIGINAL
PREFERRED SECURITIES FREE AND CLEAR OF ANY LIEN CREATED BY EACH SUCH TABERNA
ENTITY, AS APPLICABLE.


 


(F)                                    THERE IS NO ACTION, SUIT OR PROCEEDING
BEFORE OR BY ANY GOVERNMENTAL ENTITY, ARBITRATOR OR COURT, DOMESTIC OR FOREIGN,
NOW PENDING OR, TO ITS KNOWLEDGE, THREATENED AGAINST OR AFFECTING IT, EXCEPT FOR
SUCH ACTIONS, SUITS OR PROCEEDINGS THAT, IF ADVERSELY DETERMINED, WOULD NOT,
SINGLY OR IN THE AGGREGATE, ADVERSELY AFFECT THE CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED BY THE OPERATIVE DOCUMENTS.


 


(G)                                 THE OUTSTANDING PRINCIPAL AMOUNT OF ITS
RESPECTIVE ORIGINAL PREFERRED SECURITIES IS THE FACE AMOUNT AS SET FORTH IN SUCH
ORIGINAL PREFERRED SECURITIES.


 


(H)                                 IT IS AWARE THAT THE SECURITIES HAVE NOT
BEEN AND WILL NOT BE REGISTERED UNDER THE SECURITIES ACT AND MAY NOT BE OFFERED
OR SOLD WITHIN THE UNITED STATES OR TO “U.S. PERSONS” (AS DEFINED IN REGULATION
S UNDER THE SECURITIES ACT) EXCEPT IN ACCORDANCE WITH RULE 903 OF REGULATION S
UNDER THE SECURITIES ACT OR PURSUANT TO AN EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT.


 


(I)                                     IT IS AN “ACCREDITED INVESTOR,” AS SUCH
TERM IS DEFINED IN RULE 501(A) OF REGULATION D UNDER THE SECURITIES ACT. WITHOUT
CHARACTERIZING THE ORIGINAL PREFERRED SECURITIES OR THE TABERNA TRANSFERRED
RIGHTS AS A “SECURITY” WITHIN THE MEANING OF APPLICABLE SECURITIES LAWS, IT HAS
NOT MADE ANY OFFERS TO SELL, OR SOLICITATIONS OF ANY OFFERS TO BUY, ALL OR ANY
PORTION OF

 

17

--------------------------------------------------------------------------------



 


THE ORIGINAL PREFERRED SECURITIES OR TABERNA TRANSFERRED RIGHTS IN VIOLATION OF
ANY APPLICABLE SECURITIES LAWS.


 


(J)                                     NEITHER IT NOR ANY OF ITS AFFILIATES,
NOR ANY PERSON ACTING ON ITS OR ITS AFFILIATE’S BEHALF HAS ENGAGED, OR WILL
ENGAGE, ANY FORM OF “GENERAL SOLICITATION OR GENERAL ADVERTISING” (WITHIN THE
MEANING OF REGULATION D UNDER THE SECURITIES ACT) IN CONNECTION WITH ANY OFFER
OR SALE OF THE SECURITIES.


 


(K)                                  IT UNDERSTANDS AND ACKNOWLEDGES THAT (I) NO
PUBLIC MARKET EXISTS FOR ANY OF THE SECURITIES AND THAT IT IS UNLIKELY THAT A
PUBLIC MARKET WILL EVER EXIST FOR THE SECURITIES, (II) SUCH HOLDER IS PURCHASING
THE SECURITIES FOR ITS OWN ACCOUNT, FOR INVESTMENT AND NOT WITH A VIEW TO, OR
FOR OFFER OR SALE IN CONNECTION WITH, ANY DISTRIBUTION THEREOF IN VIOLATION OF
THE SECURITIES ACT OR OTHER APPLICABLE SECURITIES LAWS, SUBJECT TO ANY
REQUIREMENT OF LAW THAT THE DISPOSITION OF ITS PROPERTY BE AT ALL TIMES WITHIN
ITS CONTROL AND SUBJECT TO ITS ABILITY TO RESELL SUCH SECURITIES PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
EXEMPTION THEREFROM OR IN A TRANSACTION NOT SUBJECT THERETO, AND IT AGREES TO
THE LEGENDS AND TRANSFER RESTRICTIONS APPLICABLE TO THE SECURITIES CONTAINED IN
THE NEW INDENTURE, AND (III) IT HAS HAD THE OPPORTUNITY TO ASK QUESTIONS OF, AND
RECEIVE ANSWERS AND REQUEST ADDITIONAL INFORMATION FROM, THE COMPANY AND THE
GUARANTOR AND IS AWARE THAT IT MAY BE REQUIRED TO BEAR THE ECONOMIC RISK OF AN
INVESTMENT IN THE SECURITIES.


 


(L)                                     IT HAS NOT ENGAGED ANY BROKER, FINDER OR
OTHER ENTITY ACTING UNDER ITS AUTHORITY THAT IS ENTITLED TO ANY BROKER’S
COMMISSION OR OTHER FEE IN CONNECTION WITH THIS AGREEMENT AND THE CONSUMMATION
OF TRANSACTIONS CONTEMPLATED IN THIS AGREEMENT AND THE NEW INDENTURE FOR WHICH
THE COMPANY COULD BE RESPONSIBLE.


 


(M)                               IT (I) IS A SOPHISTICATED ENTITY WITH RESPECT
TO THE EXCHANGE, (II) HAS SUCH KNOWLEDGE AND EXPERIENCE, AND HAS MADE
INVESTMENTS OF A SIMILAR NATURE, SO AS TO BE AWARE OF THE RISKS AND
UNCERTAINTIES INHERENT IN THE EXCHANGE AND (III) HAS INDEPENDENTLY AND WITHOUT
RELIANCE UPON THE COMPANY OR ANY OF THEIR AFFILIATES, AND BASED ON SUCH
INFORMATION AS IT HAS DEEMED APPROPRIATE, MADE ITS OWN ANALYSIS AND DECISION TO
ENTER INTO THIS AGREEMENT, EXCEPT THAT IT HAS RELIED UPON THE COMPANY’S EXPRESS
REPRESENTATIONS, WARRANTIES, COVENANTS AND AGREEMENTS IN THE OPERATIVE DOCUMENTS
AND THE OTHER DOCUMENTS DELIVERED BY THE COMPANY IN CONNECTION THEREWITH.


 

Except as expressly stated in this Agreement, Taberna make no representations or
warranties, express or implied, with respect to the Exchange, the Taberna
Transferred Rights, the Original Preferred Securities, the Existing Indenture,
or any other matter.

 

6.                                       Covenants and Agreements of the
Company.  The Company and the Guarantor jointly and severally agree with the
Taberna and the Holders as follows:

 


(A)                                  THE COMPANY AND GUARANTOR HAVE TAKEN ALL
ACTION REASONABLY NECESSARY OR APPROPRIATE TO CAUSE THEIR REPRESENTATIONS AND
WARRANTIES CONTAINED IN SECTION 4 HEREOF TO BE TRUE AS OF THE CLOSING DATE, AND
AFTER GIVING EFFECT TO THE EXCHANGE.


 


(B)                                 THE COMPANY WILL ARRANGE FOR THE
QUALIFICATION OF THE SECURITIES FOR SALE UNDER THE LAWS OF SUCH JURISDICTIONS AS
THE HOLDERS OF THE SECURITIES MAY DESIGNATE AND WILL

 

18

--------------------------------------------------------------------------------


 


MAINTAIN SUCH QUALIFICATIONS IN EFFECT SO LONG AS REQUIRED FOR THE SALE OF THE
SECURITIES.  THE COMPANY WILL PROMPTLY ADVISE THE HOLDERS OF THE SECURITIES OF
THE RECEIPT BY THE COMPANY OF ANY NOTIFICATION WITH RESPECT TO THE SUSPENSION OF
THE QUALIFICATION OF THE SECURITIES FOR SALE IN ANY JURISDICTION OR THE
INITIATION OR THREATENING OF ANY PROCEEDING FOR SUCH PURPOSE.


 


(C)                                  INTENTIONALLY OMITTED.


 


(D)                                 INTENTIONALLY OMITTED.


 


(E)                                  NEITHER THE COMPANY NOR THE GUARANTOR WILL
OR WILL PERMIT ANY OF THEIR RESPECTIVE AFFILIATES OR ANY PERSON ACTING ON ITS OR
THEIR BEHALF TO, DIRECTLY OR INDIRECTLY, MAKE OFFERS OR SALES OF ANY SECURITY,
OR SOLICIT OFFERS TO BUY ANY SECURITY, UNDER CIRCUMSTANCES THAT WOULD REQUIRE
THE REGISTRATION OF ANY OF THE SECURITIES UNDER THE SECURITIES ACT.


 


(F)                                    NEITHER THE COMPANY NOR THE GUARANTOR
WILL, OR WILL NOT PERMIT ANY OF THEIR RESPECTIVE AFFILIATES OR ANY PERSON ACTING
ON ITS OR THEIR BEHALF TO, ENGAGE IN (I) ANY FORM OF “GENERAL SOLICITATION OR
GENERAL ADVERTISING” (WITHIN THE MEANING OF REGULATION D), OR (II) ANY “DIRECTED
SELLING EFFORTS” WITHIN THE MEANING OF REGULATION S UNDER THE SECURITIES ACT, IN
CONNECTION WITH ANY OFFER OR SALE OF THE ANY OF THE SECURITIES.


 


(G)                                 SO LONG AS ANY OF THE SECURITIES ARE
OUTSTANDING, (I) THE SECURITIES SHALL NOT BE LISTED ON A NATIONAL SECURITIES
EXCHANGE REGISTERED UNDER SECTION 6 OF THE EXCHANGE ACT OR QUOTED IN A U.S.
AUTOMATED INTER-DEALER QUOTATION SYSTEM AND (II) THE COMPANY SHALL NOT BE AN
OPEN-END INVESTMENT COMPANY, UNIT INVESTMENT TRUST OR FACE-AMOUNT CERTIFICATE
COMPANY THAT IS, OR IS REQUIRED TO BE, REGISTERED UNDER SECTION 8 OF THE
INVESTMENT COMPANY ACT, AND, THE SECURITIES SHALL OTHERWISE SATISFY THE
ELIGIBILITY REQUIREMENTS OF RULE 144A(D)(3).


 


(H)                                 INTENTIONALLY OMITTED.


 


(I)                                     THE COMPANY WILL, DURING ANY PERIOD IN
WHICH IT IS NOT SUBJECT TO AND IN COMPLIANCE WITH SECTION 13 OR 15(D) OF THE
EXCHANGE ACT, OR IT IS NOT EXEMPT FROM SUCH REPORTING REQUIREMENTS PURSUANT TO
AND IN COMPLIANCE WITH RULE 12G3-2(B) UNDER THE EXCHANGE ACT, PROVIDE TO EACH
HOLDER OF THE SECURITIES, UPON THE REQUEST OF SUCH HOLDER, ANY INFORMATION
REQUIRED TO BE PROVIDED BY RULE 144A(D)(4) UNDER THE SECURITIES ACT.  IF THE
COMPANY IS REQUIRED TO REGISTER UNDER THE EXCHANGE ACT, SUCH REPORTS FILED IN
COMPLIANCE WITH RULE 12G3-2(B) SHALL BE SUFFICIENT INFORMATION AS REQUIRED
ABOVE.  THIS COVENANT IS INTENDED TO BE FOR THE BENEFIT OF THE HOLDERS OF THE
SECURITIES.


 


(J)                                     NEITHER THE COMPANY NOR THE GUARANTOR
WILL, UNTIL ONE HUNDRED EIGHTY (180) DAYS FOLLOWING THE CLOSING DATE, WITHOUT
THE HOLDERS’ OR THEIR ASSIGNEES’ PRIOR WRITTEN CONSENT IN THEIR SOLE DISCRETION,
OFFER, SELL, CONTRACT TO SELL, GRANT ANY OPTION TO PURCHASE OR OTHERWISE DISPOSE
OF, DIRECTLY OR INDIRECTLY, (I) ANY SECURITIES OR OTHER SECURITIES SUBSTANTIALLY
SIMILAR TO THE SECURITIES OTHER THAN AS EXPRESSLY CONTEMPLATED BY THE NEW
INDENTURE, IF AT ALL, OR (II) ANY OTHER SECURITIES CONVERTIBLE INTO, OR
EXERCISABLE OR EXCHANGEABLE FOR, ANY OF THE SECURITIES OR OTHER SECURITIES
SUBSTANTIALLY SIMILAR TO THE SECURITIES OR (III) ANY PREFERRED SECURITIES,
PROVIDED, HOWEVER, THAT THE COMPANY AND THE GUARANTOR MAY ENTER INTO AN EXCHANGE
OFFER WITH THE HOLDERS OF THIRTY MILLION DOLLARS LIQUIDATION PREFERENCE
PREFERRED SECURITIES OF A TRUST HOLDING AS AN ASSET

 

19

--------------------------------------------------------------------------------



 


AN INTERCOMPANY NOTE ISSUED TO SUCH TRUST BY THE COMPANY WHICH MAY INVOLVE THE
ISSUANCE OF SECURITIES COVERED BY SUBSECTIONS (I) — (III) ABOVE.


 


(K)                                  EXCEPT AS MAY BE REQUIRED BY LAW OR OTHER
GOVERNMENTAL REGULATION, NEITHER THE COMPANY NOR THE GUARANTOR WILL IDENTIFY ANY
OF THE INDEMNIFIED PARTIES (AS DEFINED BELOW) IN A PRESS RELEASE OR ANY OTHER
PUBLIC STATEMENT WITHOUT THE PRIOR WRITTEN CONSENT OF SUCH INDEMNIFIED PARTY.


 


(L)                                     INTENTIONALLY OMITTED.


 

7.                                       Payment of Expenses.  In addition to
the obligations agreed to by the Company under Section 2(b)(vi) herein, the
Company agrees to pay all costs and expenses incident to the performance of the
obligations of the Company under this Agreement, whether or not the transactions
contemplated herein are consummated or this Agreement is terminated, including
all costs and expenses incident to (i) the authorization, issuance, sale and
delivery of the Securities and any documentary, stamp or similar taxes payable
in connection therewith; (ii) the fees and expenses of counsel, accountants and
any other experts or advisors retained by the Company; and (iv) the fees and all
reasonable expenses of the New Indenture Trustee and any other trustee or paying
agent appointed under the Operative Documents, including the fees and
disbursements of counsel for such trustees.  The fees of the New Indenture
Trustee (excluding fees and disbursements of counsel) shall not exceed the
amounts set forth in that certain Fee Agreement dated as of the date hereof
between the Company and The Bank of New York Mellon Trust, National Association,
executed in connection with this Agreement and the New Indenture.

 

8.                                       Indemnification.  (a)  The Company and
the Guarantor jointly and severally agree to indemnify and hold harmless BNYM,
the Holders, Taberna, Taberna Capital Management, LLC, Taberna Securities, LLC,
and their respective affiliates (collectively, the “Indemnified Parties”) each
person, if any, who controls any of the Indemnified Parties within the meaning
of the Securities Act or the Exchange Act, and the Indemnified Parties’
respective directors, officers, employees and agents against any and all losses,
claims, damages or liabilities, joint or several, to which the Indemnified
Parties may become subject, under the Securities Act, the Exchange Act or other
federal or state statutory law or regulation, at common law or otherwise,
insofar as such losses, claims, damages or liabilities (or actions in respect
thereof) arise out of or are based on (i) any untrue statement or alleged untrue
statement of a material fact contained in this Agreement, the Operative
Documents, the Financial Statements, the Interim Financial Statements or the
1934 Act Reports, (ii) any omission or alleged omission to state a material fact
required to be stated or necessary to make the statements contained in this
Agreement, the Operative Documents, the Financial Statements, the Interim
Financial Statements or the 1934 Act Reports not misleading, or (iii) the breach
or alleged breach of any representation, warranty, or agreement of the Company
or the Guarantor contained herein, and agrees to reimburse each such Indemnified
Party, as incurred, for any legal or other expenses reasonably incurred by the
Indemnified Parties in connection with investigating or defending any such loss,
claim, damage, liability or action. This indemnity agreement will be in addition
to any liability that the Company and the Guarantor may otherwise have.

 


(B)                                 PROMPTLY AFTER RECEIPT BY AN INDEMNIFIED
PARTY UNDER THIS SECTION 8 OF NOTICE OF THE COMMENCEMENT OF ANY ACTION, SUCH
INDEMNIFIED PARTY WILL, IF A CLAIM IN RESPECT

 

20

--------------------------------------------------------------------------------



 


THEREOF IS TO BE MADE AGAINST THE INDEMNIFYING PARTY UNDER THIS SECTION 8,
PROMPTLY NOTIFY THE INDEMNIFYING PARTY IN WRITING OF THE COMMENCEMENT THEREOF;
BUT THE FAILURE SO TO NOTIFY THE INDEMNIFYING PARTY (I) WILL NOT RELIEVE THE
INDEMNIFYING PARTY FROM LIABILITY UNDER PARAGRAPH (A) ABOVE UNLESS AND TO THE
EXTENT THAT SUCH FAILURE RESULTS IN THE FORFEITURE BY THE INDEMNIFYING PARTY OF
MATERIAL RIGHTS AND DEFENSES AND (II) WILL NOT, IN ANY EVENT, RELIEVE THE
INDEMNIFYING PARTY FROM ANY OBLIGATIONS TO ANY INDEMNIFIED PARTY OTHER THAN THE
INDEMNIFICATION OBLIGATION PROVIDED IN PARAGRAPH (A) ABOVE.  THE INDEMNIFIED
PARTIES SHALL BE ENTITLED TO APPOINT COUNSEL TO REPRESENT THE INDEMNIFIED
PARTIES IN ANY ACTION FOR WHICH INDEMNIFICATION IS SOUGHT.  AN INDEMNIFYING
PARTY MAY PARTICIPATE AT ITS OWN EXPENSE IN THE DEFENSE OF ANY SUCH ACTION;
PROVIDED, THAT COUNSEL TO THE INDEMNIFYING PARTY SHALL NOT (EXCEPT WITH THE
CONSENT OF THE INDEMNIFIED PARTY) ALSO BE COUNSEL TO THE INDEMNIFIED PARTY.  IN
NO EVENT SHALL THE INDEMNIFYING PARTIES BE LIABLE FOR FEES AND EXPENSES OF MORE
THAN ONE COUNSEL (IN ADDITION TO ANY LOCAL COUNSEL) SEPARATE FROM THEIR OWN
COUNSEL FOR ALL INDEMNIFIED PARTIES IN CONNECTION WITH ANY ONE ACTION OR
SEPARATE BUT SIMILAR OR RELATED ACTIONS IN THE SAME JURISDICTION ARISING OUT OF
THE SAME GENERAL ALLEGATIONS OR CIRCUMSTANCES, UNLESS AN INDEMNIFIED PARTY
ELECTS TO ENGAGE SEPARATE COUNSEL BECAUSE SUCH INDEMNIFIED PARTY BELIEVES THAT
ITS INTERESTS ARE NOT ALIGNED WITH THE INTERESTS OF ANOTHER INDEMNIFIED PARTY OR
THAT A CONFLICT OF INTEREST MIGHT RESULT.  AN INDEMNIFYING PARTY WILL NOT,
WITHOUT THE PRIOR WRITTEN CONSENT OF THE INDEMNIFIED PARTIES, SETTLE OR
COMPROMISE OR CONSENT TO THE ENTRY OF ANY JUDGMENT WITH RESPECT TO ANY PENDING
OR THREATENED CLAIM, ACTION, SUIT OR PROCEEDING IN RESPECT OF WHICH
INDEMNIFICATION MAY BE SOUGHT HEREUNDER (WHETHER OR NOT THE INDEMNIFIED PARTIES
ARE ACTUAL OR POTENTIAL PARTIES TO SUCH CLAIM, ACTION, SUIT OR PROCEEDING)
UNLESS SUCH SETTLEMENT, COMPROMISE OR CONSENT INCLUDES AN UNCONDITIONAL RELEASE
OF EACH INDEMNIFIED PARTY FROM ALL LIABILITY ARISING OUT OF SUCH CLAIM, ACTION,
SUIT OR PROCEEDING.


 

9.                                       Representations and Indemnities to
Survive.  The respective agreements, representations, warranties, indemnities
and other statements of the Company, the Guarantor and/or their respective
officers set forth in or made pursuant to this Agreement will remain in full
force and effect and will survive the Exchange.  The provisions of Sections 7
and 8 shall survive the termination or cancellation of this Agreement.

 

10.                                 Amendments.  This Agreement may not be
modified, amended, altered or supplemented, except upon the execution and
delivery of a written agreement by each of the parties hereto.

 

11.                                 Notices.  All communications hereunder will
be in writing and effective only on receipt, and will be mailed, delivered by
hand or courier or sent by facsimile and confirmed or by any other reasonable
means of communication, including by electronic mail, to the relevant party at
its address specified in Exhibit D.

 

12.                                 Successors and Assigns.  This Agreement will
inure to the benefit of and be binding upon the parties hereto and their
respective successors and permitted assigns.  Nothing expressed or mentioned in
this Agreement is intended or shall be construed to give any person other than
the parties hereto and the affiliates, directors, officers, employees, agents
and controlling persons referred to in Section 8 hereof and their successors,
assigns, heirs and legal representatives, any right or obligation hereunder. 
None of the rights or obligations of the Company under this Agreement may be
assigned, whether by operation of law or otherwise, without Taberna’s prior
written consent.  The rights and obligations of the Holders under this

 

21

--------------------------------------------------------------------------------


 

Agreement may be assigned by the Holders without the Company’s consent; provided
that the assignee assumes the obligations of any such Holders under this
Agreement.

 

13.                                 Applicable Law.  THIS AGREEMENT WILL BE
GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAW OF THE STATE
OF NEW YORK WITHOUT REFERENCE TO PRINCIPLES OF CONFLICTS OF LAW (OTHER THAN
SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW).

 

14.                                 Submission to Jurisdiction.  ANY LEGAL
ACTION OR PROCEEDING BY OR AGAINST ANY PARTY HERETO OR WITH RESPECT TO OR
ARISING OUT OF THIS AGREEMENT MAY BE BROUGHT IN OR REMOVED TO THE COURTS OF THE
STATE OF NEW YORK, IN AND FOR THE COUNTY OF NEW YORK, OR OF THE UNITED STATES OF
AMERICA FOR THE SOUTHERN DISTRICT OF NEW YORK (IN EACH CASE SITTING IN THE
BOROUGH OF MANHATTAN). BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH PARTY
ACCEPTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, GENERALLY AND
UNCONDITIONALLY, THE JURISDICTION OF THE AFORESAID COURTS (AND COURTS OF APPEALS
THEREFROM) FOR LEGAL PROCEEDINGS ARISING OUT OF OR IN CONNECTION WITH THIS
AGREEMENT.

 

15.                                 Counterparts and Facsimile.  This Agreement
may be executed by any one or more of the parties hereto in any number of
counterparts, each of which shall be deemed to be an original, but all such
counterparts shall together constitute one and the same instrument.  This
Agreement may be executed by any one or more of the parties hereto by facsimile.

 

16.                                 Entire Agreement.  This Agreement
constitutes the entire agreement of the parties to this Agreement and supercedes
all prior written or oral and all contemporaneous oral agreements,
understandings and negotiations with respect to the subject matter hereof.

 

[Signature Page Follows]

 

22

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement has been entered into as of the date first
written above.

 

 

 

OHI FINANCING, INC., a Delaware corporation

 

 

 

By: 

/s/ Garry P. Herdler

 

 

Name:

Garry P. Herdler

 

 

Title:

EVP & CFV

 

 

 

 

 

ORLEANS HOMEBUILDERS, INC., a Delaware corporation

 

 

 

By: 

/s/ Garry P. Herdler

 

 

Name:

Garry P. Herdler

 

 

Title:

EVP & CFV

 

(Signatures continue on the next page)

 

23

--------------------------------------------------------------------------------


 

TABERNA, AS HOLDERS OF THE ORIGINAL PREFERRED SECURITIES AND AS
HOLDERS (AS DEFINED IN THE NEW INDENTURE):

 

 

TABERNA PREFERRED FUNDING III LTD.

 

 

 

 

 

By:

/s/ Mora Goddard

 

 

Name:

Mora Goddard

 

 

Title:

Director

 

 

 

 

 

TABERNA PREFERRED FUNDING IV, LTD.

 

 

 

 

 

By:

/s/ Mora Goddard

 

 

Name:

Mora Goddard

 

 

Title:

Director

 

 

 

 

 

TABERNA PREFERRED FUNDING VI, LTD.

 

 

 

 

 

By:

/s/ Mora Goddard

 

 

Name:

Mora Goddard

 

 

Title:

Director

 

24

--------------------------------------------------------------------------------